 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SBNY
xX DOCUMENT
MANISHA SINGH, ELECTRONICALLY FILED
_ ' {DOC #:
Plaintiff, ‘ DATE FILED: 7/2 [20°
-against- : _ 7
‘ f
MEMORIAL SLOAN KETTERING CANCER ORDER
CENTER, SLOAN KETTERING INSTITUTE FOR —
CANCER RESEARCH, DR. N.V. KISHORE 17-CV-3935 (GBD)(KNF)

PILLARSETTY AND STEVEN M. LARSON, MD

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

On or before January 30, 2020, the parties shall submit their joint pretrial order to the
court. That document must conform to the requirements for such an order that are found in the
Individual Rules of Practice of the assigned district judge.

Dated: New York, New York SO ORDERED:

January 2, 2020 ;
(Clr Qo Atactl Pye

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE
